F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                               NOV 10 1997
                                       TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk


 UNITED STATES OF AMERICA,
               Plaintiff - Appellee,                         No. 97-2061
          v.                                          (D.C. No. CR-95-658-HB)
 MANUEL ESCOBAR-VENZOR,                                     (D. New Mex.)
               Defendant - Appellant.




                               ORDER AND JUDGMENT*


Before BALDOCK, McKAY, and LUCERO , Circuit Judges.



      After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

      Mr. Manuel Escobar-Venzor pled guilty to a charge of possession with intent to

distribute more than 50 kilograms of marijuana in violation of 21 U.S.C. § 841(a)(1). He



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
appeals his sentence, urging this court to find error in the district court’s denial of

downward adjustments pursuant to U.S. Sentencing Guidelines §§ 3B1.2 and 3E1.1(b).

       Defendant argued to the district judge that he was “a man devoid of any similar

criminal history, who is both naive and unsophisticated.” R., Vol. I, Pleading 67 at 5. He

argued this despite two prior drug-transporting arrests and his previous work as a

confidential informant for law enforcement drug operations. Under these circumstances,

the trial court did not commit clear error when it negated Defendant’s claim that others

were primarily involved and refused to grant him a U.S.S.G. § 3B1.2 minor participant

adjustment. See United States v. Ballard, 16 F.3d 1110, 1115 (10th Cir. 1994)

(“Appellant’s assertion that she was a minor or minimal participant is not enough to

overcome the clearly erroneous standard. The court could simply choose not to believe

her.”); United States v. Arredondo-Santos, 911 F.2d 424, 426 (10th Cir. 1990) (refusing

to adopt a per se rule that allowed a downward adjustment for courier status, stating

“[c]ouriers are indispensable to any drug-dealing network”).

       Defendant also contends that he was entitled to an additional downward

adjustment point under U.S.S.G. § 3E1.1(b). His conduct does not qualify him for the

additional one-level decrease under either of the two methods articulated in U.S.S.G. §

3E1.1(b). Section 3E1.1(b)(1) provides the adjustment for “timely providing complete

information to the government concerning [Defendant’s] own involvement in the

offense.” In this case, the government had to unearth Defendant’s drug-trafficking


                                               2
history from its records and from his immigration file. R., Vol. III at 7-8. There is

sufficient foundation for the court’s determination that Defendant did not timely provide

complete information, and such foundation prohibits our reversal under the clear error

standard.

       We also cannot see clear error in the trial court’s refusal to grant the deduction

pursuant to U.S.S.G. § 3E1.1(b)(2) for “timely notifying authorities of his intention to

plead guilty, thereby permitting the government to avoid preparing for trial and permitting

the court to allocate its resources efficiently.” Defendant’s trial was originally set for

February 12, 1996, but Defendant filed and was granted nine motions to continue trial

between January 18 and September 30 of 1996. Appellee’s Brief at 1-2. In anticipation

of trial, the government filed Requested Jury Instructions and Notice of Intent to Use

Evidence of Other Crimes or Bad Acts pursuant to Federal Rule of Evidence 404(b). Id.

at 7. On September 4, 1996, Defendant filed a Motion to Dismiss Indictment, which was

denied on September 23, 1996. Id.; R., Vol. II, Pleading 47. Jury selection and trial were

set for November 13, 1996, and on November 4 the government filed its proposed voir

dire. Appellee’s Brief at 7. Defendant did not enter a guilty plea until November 7,

1996. Appellant’s Brief at 2. We cannot say the trial court was clearly




                                              3
erroneous in determining Defendant did not qualify for the additional deduction under

U.S.S.G. § 3E1.1(b)(2).

      For the foregoing reasons, the trial court’s judgment and sentence are AFFIRMED.

                                               Entered for the Court

                                               Monroe G. McKay
                                               Circuit Judge




                                           4